By Mr. ‘Justice Hitchcock :
The plaintiffs in error, brought their action before a Justice of the Peace for Jefferson county, against the defendant, who was a constable, for failing to return an order of sale, on a judgment in favor of the plaintiffs, against one Shoffeit, on an attachment, and for failing to return the money made on said sale, to-*229■the magistrate who issued the order. The debt claimed, is seventeen dollars and eighty four cents. Judgment was rendered for the plaintiffs, by the magistrate ; from which there was an appeal to the Circuit Court of said county; where the' judgment. was reversed, and the case is brought here by writ of exror.
At the trial before the Circuit Court, a bill of exceptions was taken, which presents the matters relied on here, to sustain the writ of error. The sum being under twenty dollars, the case vras tried by the Judge without pleadings or a jury.
The failure to return the order was proved by the magistrate. The Court determined to hear evidence going to show an excuse on the part of the constable, for failing to return the- order, and for that purpose, permitted the constable to be sworn, and received his statement on oath. To the opinion of the Court, determining to hear the circumstances of excuse, the plaintiff excepted.
It is contended, that the Court erred,
1st. In determining to hear any evidence of an excuse ; and,
2d. In deciding that the matter of excuse was sufficient.
As to the first point, it has always been decided, that the Court has the power to hear any matter of equity, in excuse for an officer’s not returning an-execution, or any other process required to be returned at a particular day; and when the party has failed to make his éxcuse at law, a bill in chancery has been allowed to enjoin a judgment obtained. -The reasonableness of this decision is apparent; and to'say -that an officer should be made liable, at all events, for every failure to return process at a particular day,-without giving him any right to excuse his default, would be subversive of the first principles of justióe.
*230'There is, therefore, no error in the first assignment.
The second assignment is not presented by the bill of exceptions. The sufficiency of the excuse was not drawn in question, directly, by any thing therein contained, and this Court is not authorised to revise the-decision of- the Court upon that point. A bill of exceptions does not draw the whole matter into examination ; but only the point to which it is taken; and the party must lay his finger on the points which arise, either in admitting or refusing evidence or matter of law, arising from a fact denied, in which he is overruled by the Court.a Here, the party was overruled in his exception to the power of the Court, to receive evidence of any excuse for failing to return the order of sale. But no question is raised as to the-sufficiency of that evidence.
The judgment must, therefore, be affirmed. •

 8 Johns. Rep. 496, 3d ed.